           Case 1:21-cv-00165-DLC Document 10 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

OUR WICKED LADY, LLC,
(d/b/a “Our Wicked Lady”) et al.,
                                                                             NOTICE OF APPEARANCE
                                                           Plaintiffs,

                              -against-                                       21-CV-165 (DLC)


ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York, et al.,

                                                         Defendants.

----------------------------------------------------------------------- X


                 PLEASE TAKE NOTICE that the undersigned, Assistant Corporation Counsel

KERRI A. DEVINE, appears as counsel for defendants BILL de BLASIO in his official capacity

as Mayor of the City of New York and THE CITY OF NEW YORK in the above-captioned

action, and requests to receive notice of all docket events via the Electronic Case Filing system.

I certify that I am admitted to practice before this Court.

Dated: New York, New York
February 8, 2021


                                                     JAMES E. JOHNSON
                                                     Corporation Counsel of the City of New York
                                                     100 Church Street
                                                     New York, New York 10007
                                                     kdevine@law.nyc.gov
                                                     Tel: (212) 356-2214
                                                     Fax: (212) 356-2059


                                                     By:                    Kerri A. Devine /s/
                                                              Kerri A. Devine
                                                              Assistant Corporation Counsel

To: Counsel of record via ECF
Case 1:21-cv-00165-DLC Document 10 Filed 02/08/21 Page 2 of 2




                              2
